EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Mr. Kyle Doerrler (Reg. No. 79871) on 07/27/2022. 

This listing of claims will replace all prior versions and listings of claims in the application.

1. 	(Currently Amended) A computer implemented method of scheduling a plurality of virtual machines for execution by a physical computing infrastructure, each virtual machine configured to be deployed to a subset of the physical computing infrastructure to execute a computing task, the method comprising: 
determining, for each virtual machine, a subset of the physical computing infrastructure and a time period for deployment of the virtual machine, so as to schedule the plurality of virtual machines to execute to completion over an aggregate of all time periods, 
wherein the determination is based on a mathematical optimization of a risk function for each of the plurality of virtual machines corresponding to a relative risk that at least one virtual machine will fail to fully execute its task to completion,
wherein the risk function is a function of a likelihood of failure of a task for a virtual machine and a relative impact of such failure, wherein the likelihood of failure is determined based on a probability that execution of the task will commence in accordance with the schedule, and based on a probability that execution of the task will complete in accordance with the schedule.    

2. 	(Canceled) 
 
3.	(Previously Presented) The method of claim 1 wherein the mathematical optimization is further arranged to minimize a quantity of resources in the physical computing infrastructure consumed to execute the virtual machines to completion over the aggregate time period.

4. (Previously Presented) A computer system including a processor and memory storing computer program code for performing the steps of the method of claim 1.  

5. (Previously Presented) A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform the method as claimed in claim 1.


REASONS FOR ALLOWANCE
	
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claim 1.

The features as recited in independent claim 1: “determining, for each virtual machine, a subset of the physical computing infrastructure and a time period for deployment of the virtual machine, so as to schedule the plurality of virtual machines to execute to completion over an aggregate of all time periods, wherein the determination is based on a mathematical optimization of a risk function for each of the plurality of virtual machines corresponding to a relative risk that at least one virtual machine will fail to fully execute its task to completion, wherein the risk function is a function of a likelihood of failure of a task for a virtual machine and a relative impact of such failure, wherein the likelihood of failure is determined based on a probability that execution of the task will commence in accordance with the schedule, and based on a probability that execution of the task will complete in accordance with the schedule”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”


Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199